Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 11, 2007 UAP HOLDING CORP. (Exact Name of Registrant as specified in its charter) Delaware State or Other Jurisdiction of Incorporation) 000-51035 (Commission File No.) 11-3708834 (IRS Employer Identification Number) 7251 W. 4 th Street Greeley, Colorado 80634 (970) 356-4400 (Address, including zip code, and telephone number including area code of Registrants principal executive offices) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨
